Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is made effective as
of July 28, 2005 (the “Effective Date”), by and between Newmont Mining
Corporation, a Delaware corporation (“Newmont”) and Wayne W. Murdy
(“Executive”).

 

Recitals

 

A. Newmont, Newmont Gold Company and Executive have entered into that certain
Employment Agreement having an effective date of February 1, 1999 (the
“Agreement”).

 

B. Newmont and Executive desire to amend certain terms and conditions contained
in the Agreement.

 

Agreement

 

The Agreement is amended as follows:

 

1. Stock-Based Compensation. The following paragraph (e) is added to section 6:

 

(e) Stock-Based Compensation. For purposes of calculating Annual Bonus amounts
payable under this Section 6, “Annual Bonus” shall not include the value of any
stock-based compensation (including stock options, deferred stock, restricted
stock and restricted stock units) or incentive payments pursuant to the Employee
Incentive Compensation Payroll Practice or the Intermediate Term Incentive
Compensation Plan, but shall include the cash component and cash transition
payments under the Intermediate Term Incentive Compensation Plan.

 

2. Cause. Section 5(b) is deleted in its entirety and replaced with the
following:

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliated entities (other
than any such failure resulting from incapacity due to physical or mental
illness) or his failure to follow policies, directions or the Company’s code of
conduct, after a written demand for substantial performance is delivered to the
Executive by the Board or its delegate. Such written demand shall identify the
manner in which the Board or its delegate believes that the Executive has not
substantially performed the Executive’s duties. Notwithstanding the foregoing,
written



--------------------------------------------------------------------------------

demand for substantial performance shall not be required if the Board or its
delegate determines that immediate action, including termination of the
Executive, is necessary to avoid potential injury or harm to the Company or any
person; or

 

(ii) the engaging by the Executive in illegal conduct or gross negligence or
willful misconduct which is potentially injurious to the Company or any
affiliated entity; provided that if the Executive acts in accordance with an
authorized written opinion of the Company’s or an affiliated entity’s legal
counsel, such action will not constitute “Cause” under this definition; or

 

(iii) any dishonest or fraudulent activity by the Executive or the reasonable
belief by the Company of the Executive’s breach of any contract, agreement or
representation with the Company or an affiliated entity.

 

In the event “Cause” is determined to exist by the Company, and the Executive
had received payments under this Agreement or otherwise been credited with
amounts under this Agreement, the Company shall be entitled to recover such
amounts from the Executive or offset such amounts from any other amounts owed by
the Company to the Executive.

 

This Amendment is executed as the Effective Date.

 

NEWMONT MINING CORPORATION

        By:  

/s/ Sharon E. Thomas

         

/s/ Wayne W. Murdy

Name:

 

Sharon E. Thomas

         

Wayne W. Murdy

Title:

 

Vice President and Secretary

           

 

2